 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE R. GOVEA,                                     No. 2:15-cv-2545 DB P
12                          Plaintiff,
13              v.                                         ORDER
14    ROBERT W. FOX, et al.,
15                          Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights action

18   under 42 U.S.C. § 1983. Plaintiff claims defendants failed to provide him with adequate medical

19   treatment in violation of the Eighth Amendment.

20          By order dated December 3, 2018, the court screened plaintiff’s first amended complaint.

21   (ECF No. 15.) The court found plaintiff stated an Eighth Amendment claim against defendants

22   Fox, Clark, Bick, Lewis, and the ten Doe defendant members of the Institutional Utilization

23   Management Committee. The court also found plaintiff failed to state an Eighth Amendment

24   claim against defendant Wolfson and dismissed plaintiff’s state law negligence claim for failure

25   to comply with the California Government Claims Act. Plaintiff was given the option to proceed

26   on the complaint as screened or to file an amended complaint. Plaintiff has informed the court

27   that he wishes to file an amended complaint. (ECF No. 16.)

28   ////
                                                          1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. Plaintiff is granted thirty days from the date of service of this order to file an amended

 3             complaint that complies with the court’s December 3, 2018 screening order (ECF No.

 4             15), the Federal Rules of Civil Procedure, and the Local Rules of Practice.

 5        2. The amended complaint must bear the docket number assigned to this case and must be

 6             labeled “Second Amended Complaint.”

 7        3. Failure to comply with this order will result in a recommendation that this action be

 8             dismissed.

 9   Dated: December 20, 2018
10

11

12   DLB:12
     DLB:1/Orders/prisoner-civil rights/gove2545.Amd
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
